OPINION OF THE COURT
WEIS, Circuit Judge.
This court’s judgment order of June 29, 1987 affirmed the order of the district court denying the plaintiffs requests for additional postjudgment interest and reopening of the royalties issue in this prolonged patent infringement case. The United States Supreme Court has remanded the case for reconsideration in light of Christianson v. Colt Indus. Operating Corp., — U.S. -, 108 S.Ct. 2166, 100 L.Ed.2d 811 (1988). Based on our study of Christianson and the record before us, we will reaffirm our previous decision.
The Devex1 litigation has proceeded for more than thirty years and has come before this court on several other occasions. The original complaint, alleging infringement on a patented process for cold-forming operations on steel products used in bumper and non-bumper parts for automobiles, was filed in 1956 in Chicago. After the district court found that the patent was invalid, the Court of Appeals for the Seventh Circuit reversed and remanded for trial. Devex Corp. v. Houdaille Indus., Inc., 382 F.2d 17 (7th Cir.1967).
*199The plaintiff then transferred the case to Delaware, where the district court found no infringement. We reversed in 1972. Devex Corp. v. General Motors Corp., 467 F.2d 257 (3d Cir.1972), cert. denied, 411 U.S. 973, 93 S.Ct. 2145, 36 L.Ed.2d 696 (1973). A Special Master took up the case for an accounting and assessment of damages. He recommended an award for the infringement attributable to bumper manufacture but denied recovery for non-bumper processing. The finding on the non-bumper aspect was approved by the district court, Devex Corp. v. General Motors Corp., 494 F.Supp. 1369 (D.Del.1980), and damages of $8.8 million were awarded for the bumper infringement as well as $11 million in prejudgment interest plus post-judgment interest and costs.
In 1981, we affirmed the district court’s decision. Devex Corp. v. General Motors Corp., 667 F.2d 347 (3d Cir.1981). In a petition for certiorari filed in 1982, the plaintiff asserted error in this court’s denial of damages for infringement in processing non-bumper parts. The Supreme Court denied this petition, General Motors Corp. v. Devex Corp., 456 U.S. 990, 102 S.Ct. 2270, 73 L.Ed.2d 1285 (1982), although it granted certiorari on the issue of prejudgment interest.
In General Motors Corp. v. Devex Corp., 461 U.S. 648, 103 S.Ct. 2058, 76 L.Ed.2d 211 (1983), the Court remanded the case to the district court for rulings on postjudgment interest and interest on costs. After the district court had taken appropriate action, we affirmed its rulings in 1984. Devex Corp. v. General Motors Corp., 577 F.Supp. 429, aff'd, 749 F.2d 1020 (3d Cir.1984) (Gibbons, J., dissenting).
The case came before the Supreme Court again in 1985, when plaintiff argued that our decision on the issue of postjudgment interest was not in harmony with the holdings of other Courts of Appeals, particularly those of the Federal Circuit. Plaintiff also asked the Court once again to review the non-bumper part infringement. The Court denied both requests. Devex Corp. v. General Motors Corp., 474 U.S. 890, 106 S.Ct. 212, 88 L.Ed.2d 181 (1985); Techno-graph, Inc. v. General Motors Corp., 474 U.S. 819, 106 S.Ct. 68, 88 L.Ed.2d 55 (1985).
Most recently, in 1986, plaintiff again appeared in the district court in Delaware where, in addition to the postjudgment interest issue, an argument was made that a conflict exists between our 1981 denial of royalties and later decisions in the Federal Circuit. See Railroad Dynamics, Inc. v. A. Stucki Co., 727 F.2d 1506 (Fed.Cir.), cert. denied, 469 U.S. 871, 105 S.Ct. 220, 83 L.Ed.2d 150 (1984).
Plaintiff filed its 1986 appeal in the United States Court of Appeals for the Federal Circuit. That court transferred the appeal to us pursuant to 28 U.S.C. § 1631 and “in the interests of comity and judicial economy.” Plaintiff then moved to transfer the case back to the Federal Circuit on the ground that it had exclusive jurisdiction over the appeal under 28 U.S.C. § 1295(a)(1). The Federal Circuit denied plaintiff’s motion for rehearing and its request for in banc consideration of the transfer order. Once again, the plaintiff asked for certiorari but the Supreme Court denied the petition. Technograph Liquidating Trust v. General Motors Corp., 480 U.S. 918, 107 S.Ct. 1372, 94 L.Ed.2d 688 (1986); Technograph Liquidating Trust v. General Motors Corp., 480 U.S. 918, 107 S.Ct. 1374, 94 L.Ed.2d 689 (1986).
The procedural chronology of the case before us reveals that all phases disputing actual patent issues had been concluded in the district court, this court, and the Supreme Court by 1982 — before the Federal Circuit came into existence. The Devex patent itself expired in 1969, and only damages were involved in most of the litigation. The remaining issues dealt essentially with postjudgment interest and interest on costs, and did not raise questions of the validity of the patent or of its infringement.
In Christianson the Court emphasized the doctrine of the law of the case, directing that when a court decides upon a rule of law, that rule should continue to govern the same issues in subsequent stages in the litigation. Id. 108 S.Ct. at 2177. Although a court has the power to revisit prior deci*200sions, “as a rule courts should be loathe to do so in the absence of extraordinary circumstances.” Id. at 2178.
Unlike the situation in Christianson, this court did not bounce this appeal back to the Court of Appeals for the Federal Circuit, but instead, entertained and decided the case. To transfer the case to the Federal Circuit at this stage of almost interminable litigation would be to engage in what the Supreme Court so aptly described as “a perpetual game of jurisdictional ping pong.” Christianson, 108 S.Ct. at 2179.
An additional factor distinguishes this case from Christianson. Here the Supreme Court denied certiorari after the Federal Circuit declined jurisdiction and transferred the case to this court. The lengthy history of this litigation and the substantial reasons supporting the Federal Circuit’s order, at best, makes this what the Supreme Court characterized as a “marginal jurisdictional dispute.” Id. at 2179. In that scenario, the Christianson Court admonished “[ujnder law-of-the-case principles, if the transferee court can find the transfer decision plausible, its jurisdictional inquiry is at an end.” Id. “The courts of appeals should achieve [quick settlement of questions of transfer] by adhering strictly to principles of law of the case.” Id.
This court has followed the law of the case, and on reconsideration, therefore, has concluded that we should not disturb our earlier entry of judgment in favor of the defendant.
The order of the district court will be affirmed.

. In its March 1987 brief on the merits, Techno-graph states:
"The only appellant in this case is Techno-graph Liquidating Trust, successor to Techno-graph, Inc., a North Carolina Corporation. The other named plaintiffs below — Devex Corporation, William C. McCoy, Jr., individually and as an Executor of the Estate of William C. McCoy, deceased, Theodore A. TeGrotenhuis, Frederick B. Ziesenheim, Marjorie TeGroten-huis, and Katherin M. Bassett — no longer have any interest in this litigation.”
Brief for Appellant at 1-2 n. 2, Devex v. General Motors Corp., 822 F.2d 52 (3d Cir.1987).